Supplemental Notice of Allowance
Examiner’s Reasons for Allowance
The prior art of record does not disclose a reinforcing assembly with longitudinal bars having two ends and a midpoint, downward working members independently welded to a top of the working member to bars, a subset of working members oriented diagonally to the longitudinal axis along the bars and angled away from the midpoint in a first direction, a second subset of working members diagonal to the longitudinal axis and angled away from the midpoint in a second direction and the subsets have two or more working members.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633